Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-24 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of provisional Application 63083010 filed 09/24/2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Response to arguments
Applicant’s arguments filed in the amendment filed 07/18/2022 have been fully considered but are moot in view grounds of rejection. The reasons set forth below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-9, 12-24 are rejected under 35 U.S.C. 103 as being unpatentable over POH GEONG et al., “hereinafter POH GEONG” (WO 2014084711) and in view of Backer et al., “hereinafter Backer” (U.S. Patent Application: 20080318687).


As per Claim 1, POH GEONG discloses a method, comprising: 
receiving, by an operating system level process executing on a device and from an application process executing on a device, a request to initiate a group session between a user associated with the device and another user (POH GEONG, Page.8, Line:13-21, The system (100) includes an Initiator (102) configured to execute a Secure Group Manager module (108) in announcing group sessions, authenticating and distributing authenticated session tokens. A Participant (104) is in communication with the Initiator (102) and the Participant (104) is configured to execute a Secure Group Handler module (112) in authenticating, receiving a group session key and joining said group, Page.10, Para.25-27, a dynamic, common laptop or PC as initiation host. As described above, the initiation host does not require any specific configuration and can be any of the participants.); 
identifying, by the operating system level process, another device associated with the other user (POH GEONG, Page.10, Para.25-27, a dynamic, common laptop or PC as initiation host. As described above, the initiation host does not require any specific configuration and can be any of the participants); 
initiating, by the operating system level process, the group session between the user and the other user via the other device (POH GEONG, Page.8, Line.13-21: the system (100) according to the present invention is illustrated. The system (100) includes an Initiator (102) configured to execute a Secure Group Manager module (108) in announcing group sessions, authenticating and distributing authenticated session tokens. A Participant (104) is in communication with the Initiator (102) and the Participant (104) is configured to execute a Secure Group Handler module (112) in authenticating, receiving a group session key and joining said group. A Trusted Authority (106) is in communication with the Initiator (102) and Participant (104). The Trusted Authority (106) is configured to execute a Secure Group Administrator module (110) in mediating and providing authenticated session tokens.); 
However POH GEONG does not disclose receiving, by the operating system level process and from the application process, application content; and managing, by the operating system level process, the group session based at least in part on the received application content.
Backer discloses receiving, by the operating system level process and from the application process, application content (Backer, Para.6, Position information and a player identification for an avatar [application content] in another instance of the game is received. A position object is generated based on the position information and player identification, the position object being unable to interact with other objects in the first instance of the game. A graphical representation of the position object is displayed in the three-dimensional rendering of the game space of the first instance of the game, the graphical representation of the position object being positioned in the three-dimensional rendering of the game space based on the received position information.); and managing, by the operating system level process, the group session based at least in part on the received application content (Backer, Para.52, playgroup services 356 of game-specific avatar-tracking server 310 determines the playgroups for player A 312 and player B 318. A playgroup for a player may be determined from such things as: players who are in a player's friends list, Para.44, Player A 312 is playing game instance A 314 on gaming machine A 300. Game instance A 314 includes a game state A 316 that describes the position and status of every object and avatar in a three-dimensional gaming environment of game instance A 314. Players can include human players such as player A 312 and artificial intelligence robots (AI bots) that control the movement of their avatar).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in POH GEONG with the teachings as in Backer. The motivation for generating a graphical representation of the position object is displayed in the three-dimensional rendering of the game space of the first instance of the game, the graphical representation of the position object being positioned in the three-dimensional rendering of the game space based on the received position information. (Backer, Para.06).

With respect to Claim 23 and Claim 24 are substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.


As per Claim 2, POH GEONG in view of Backer discloses the method of claim 1, wherein initiating, by the operating system level process, the group session between the user and the other user via the other device comprises: determining a host environment for the group session (POH GEONG, Page.10, Para.25-27, a dynamic, common laptop or PC as initiation host. As described above, the initiation host does not require any specific configuration and can be any of the participants); and initiating the group session within the host environment (POH GEONG, Page.8, Line.13-21: the system (100) according to the present invention is illustrated. The system (100) includes an Initiator (102) configured to execute a Secure Group Manager module (108) in announcing group sessions, authenticating and distributing authenticated session tokens).

As per Claim 3, POH GEONG in view of Backer discloses the method of claim 2, wherein the host environment comprises at least one of a physical environment of the user, another physical environment of the other user, a virtual environment, or a hybrid environment comprising the physical environment of the user and the other physical environment of the other user (Backer, Para.44, Player A 312 is playing game instance A 314 on gaming machine A 300. Game instance A 314 includes a game state A 316 that describes the position and status of every object and avatar in a three-dimensional gaming environment of game instance A 314. Players can include human players such as player A 312 and artificial intelligence robots (AI bots) that control the movement of their avatar.);

As per Claim 4, POH GEONG in view of Backer discloses the method of claim 3, wherein the host environment comprises the physical environment of the user, and initiating the group session within the host environment comprises: receiving a video stream of the physical environment of the user; and providing, to the other device, information for generating a reconstruction of the physical environment of the user, the information being generated based at least in part on the video stream (Backer, Para.29, Gaming and media system 100 is generally configured for playing games stored on a memory medium, as well as for downloading and playing games, and reproducing pre-recorded music and videos, from both electronic and hard media sources. With the different storage offerings, titles can be played from the hard disk drive, from optical disk media (e.g., 108), from an online source, from a peripheral storage device connected to USB connections 110 or from MU 140, Para.34, three-dimensional graphics processing unit 220 and a video encoder 222 form a video processing pipeline for high speed and high resolution (e.g., High Definition) graphics processing. Data are carried from graphics processing unit 220 to video encoder 222 via a digital video bus).

As per Claim 5, POH GEONG in view of Backer discloses the method of claim 4, wherein managing, by the operating system level process, the group session based at least in part on the received application content further comprises: displaying, by the application level process, at least a portion of the video stream of the physical environment of the user and at least a portion of the received application content (Backer, Para.6, A three-dimensional rendering of a game space for a first instance of a game is displayed. The first instance of the game requests position information of avatars in game spaces of other instances of the game. Position information and a player identification for an avatar in another instance of the game is received. A position object is generated based on the position information and player identification, the position object being unable to interact with other objects in the first instance of the game. A graphical representation of the position object is displayed in the three-dimensional rendering of the game space of the first instance of the game, the graphical representation of the position object being positioned in the three-dimensional rendering of the game space based on the received position information.).

As per Claim 6, POH GEONG in view of Backer discloses the method of claim 4, wherein the information for generating the reconstruction of the physical environment of the user includes information corresponding to a portion of the physical environment that is not included in the video stream (Backer, Para.44, Player A 312 is playing game instance A 314 on gaming machine A 300. Game instance A 314 includes a game state A 316 that describes the position and status of every object and avatar in a three-dimensional gaming environment of game instance A 314. Players can include human players such as player A 312 and artificial intelligence robots (AI bots) that control the movement of their avatar.).


As per Claim 7, POH GEONG in view of Backer discloses the method of claim 4, further comprising: preventing the application process from accessing the video stream or the information for generating the reconstruction of the physical environment of the user (Backer, Para.44, Player A 312 is playing game instance A 314 on gaming machine A 300. Game instance A 314 includes a game state A 316 that describes the position and status of every object and avatar in a three-dimensional gaming environment of game instance A 314. Players can include human players such as player A 312 and artificial intelligence robots (AI bots) that control the movement of their avatar.).

As per Claim 8, POH GEONG in view of Backer discloses the method of claim 1, further comprising: authenticating that an avatar of the user of the device corresponds to the user; and providing, to the other device, the avatar of the user for display in the group session (Backer, Para.47, Game instance A 314, game instance B 322, and game instance C 324 also login to game-specific avatar-tracking server 310 using login services 350. Typically, these login services do not require a password, but simply require the gamer tag. Once the game instance has been logged into game-specific avatar-tracking server, each game instance sends the current position of the avatar for the player in the three-dimensional gaming world of the game instance to avatar-tracking server 310. In some embodiments, each game instance may also send attributes of the player's avatar including level, region, indoors, outdoors, health, weapons, and awards. The player, avatar position, and attributes are stored in a player and avatar position database 352 on avatar-tracking server 310. As the player moves the avatar within the three-dimensional game world of the game instance, the game instance provides position and attribute updates to an avatar update 354 in avatar-tracking server 310. Based on this information, avatar update 354 updates player and avatar position database 352 to reflect the new position and attributes of the avatar.).

As per Claim 9, POH GEONG in view of Backer discloses the method of claim 8, wherein authenticating that the avatar of the user of the device corresponds to the user further comprises: verifying that one or more virtual attributes of the avatar conform with one or more physical attributes of the user (Backer, Para.47, Game instance A 314, game instance B 322, and game instance C 324 also login to game-specific avatar-tracking server 310 using login services 350. Typically, these login services do not require a password, but simply require the gamer tag. Once the game instance has been logged into game-specific avatar-tracking server, each game instance sends the current position of the avatar for the player in the three-dimensional gaming world of the game instance to avatar-tracking server 310. In some embodiments, each game instance may also send attributes of the player's avatar including level, region, indoors, outdoors, health, weapons, and awards. The player, avatar position, and attributes are stored in a player and avatar position database 352 on avatar-tracking server 310. As the player moves the avatar within the three-dimensional game world of the game instance, the game instance provides position and attribute updates to an avatar update 354 in avatar-tracking server 310. Based on this information, avatar update 354 updates player and avatar position database 352 to reflect the new position and attributes of the avatar.).


As per Claim 12, POH GEONG in view of Backer discloses the method of claim 1, wherein the device comprises a head mountable system and the other device comprises a handheld mobile device or a tablet device (Backer, Para.27, controllers 104 each provide a socket for a plug of a headset 160. Audio data is sent through the controller to a speaker 162 in headset 160 to allow sound to be played for a specific player wearing headset 160. Headset 162 also includes a microphone 164 that detects speech from the player and conveys an electrical signal to the controller representative of the speech, para.42, The consoles described in FIGS. 1 and 2 are just one example of gaming machines that can be used with various embodiments described herein. Other gaming machines such as personal computers may be used instead of the gaming console of FIGS. 1 and 2.).

As per Claim 13, POH GEONG in view of Backer discloses the method of claim 1, wherein an application corresponding to the application process is not installed on the other device when the request to initiate the group session is received and initiating, by the operating system level process, the group session between the user and the other user via the other device further comprises: causing, by the operating system level process, the other device to download and install at least a portion of the application (Backer, para.29, Gaming and media system 100 is generally configured for playing games stored on a memory medium, as well as for downloading and playing games, and reproducing pre-recorded music and videos, from both electronic and hard media sources. With the different storage offerings, titles can be played from the hard disk drive, from optical disk media (e.g., 108), from an online source, from a peripheral storage device connected to USB connections 110 or from MU 140.).

As per Claim 14, POH GEONG in view of Backer discloses the method of claim 13, wherein the group session is initiated prior to the other device having downloaded and installed the at least the portion of the application and managing, by the operating system level process, the group session based at least in part on the received application content comprises: providing, to the other device, a non-interactive version of the received application content (Backer, Para.46, The gamer tag and password are authenticated by comparing them to information stored in user records 344, which may be located on the same server as user login services 312 or may be distributed on a different server or a collection of different servers. Once authenticated, user login services 342 stores the console ID and the network path in user records 344 so that messages and downloadable content may be sent to the gaming machines.).

As per Claim 15, POH GEONG in view of Backer discloses the method of claim 14, further comprising: after the other device has downloaded and installed the at least the portion of the application, transitioning from providing, to the other device, the non-interactive version of the received application content to providing, to the other device an interactive version of the received application content (Backer, Para.46, The gamer tag and password are authenticated by comparing them to information stored in user records 344, which may be located on the same server as user login services 312 or may be distributed on a different server or a collection of different servers. Once authenticated, user login services 342 stores the console ID and the network path in user records 344 so that messages and downloadable content may be sent to the gaming machines.).

As per Claim 16, POH GEONG in view of Backer discloses the method of claim 15, wherein the non-interactive version of the received application content comprises two-dimensional content and the interactive version of the received application content comprises three-dimensional content (Backer, Par.56, FIG. 6 provides an example of a screen shot in which a graphical representation 600 of a position object is shown in a three-dimensional graphical environment 602. The graphical representation of position object 600 includes a player identifier 604 and an icon 606. In FIG. 6, the graphical representation of the position object takes the form of a two-dimensional icon. In other embodiments, the graphical representation of the position object can include a 3D mesh that looks like the avatar of the other player, a floating two-dimensional sprite that is a picture of the other player that is different from the avatar of the other player, a symbolic geometric shape with a color or size that represents the other player's in-game prowess, or any other desired graphical representation. In other embodiments, the player identifier 604 may not be present in the graphical representation, but may be accessed by selecting the graphical representation of the position object.).

As per Claim 17, POH GEONG in view of Backer discloses the method of claim 1, further comprising: receiving, by the operating system level process and from another application process, another application content; and managing, by the operating system level process, the group session based at least in part on the application content received from the application process and the other application content received from the other application process (Backer, Par.56, FIG. 6 provides an example of a screen shot in which a graphical representation 600 of a position object is shown in a three-dimensional graphical environment 602. The graphical representation of position object 600 includes a player identifier 604 and an icon 606. In FIG. 6, the graphical representation of the position object takes the form of a two-dimensional icon. In other embodiments, the graphical representation of the position object can include a 3D mesh that looks like the avatar of the other player, a floating two-dimensional sprite that is a picture of the other player that is different from the avatar of the other player, a symbolic geometric shape with a color or size that represents the other player's in-game prowess, or any other desired graphical representation. In other embodiments, the player identifier 604 may not be present in the graphical representation, but may be accessed by selecting the graphical representation of the position object.).

As per Claim 18, POH GEONG in view of Backer discloses the method of claim 1, further comprising: receiving, by the operating system level process executing on the device and from the application process executing on the device, another request to add an additional user to the group session; and adding, by the operating system level process, the additional user to the group session via an additional device of the additional user (POH GEONG, Page.10, Line:14-20: Upon successful verification of the participant, the initiator decides whether to accept the participant into the session (226). The step of accepting the participant into the session proceeds further while the process ends if the initiator does not allow or does not grant access to the initiator to join the session. Should the initiator decide to accept the participant into the session; the initiator would generate a session group key using Group Key Generation Engine in Secure Group Manager module. Thereafter, the initiator would decrypt the participant encrypting key and encrypt the session group key using said participant encrypting key (228). Subsequently, the encrypted session group key is forwarded to the participant.).


As per Claim 19, POH GEONG in view of Backer discloses the method of claim 1, wherein managing, by the operating system level process, the group session based at least in part on the received application content comprises: receiving a request from the user to leave the group session; and handing off, by the operating system level process, the group session to at least one of another operating system level process of the other device or an additional operating system level process of the additional device (POH GEONG, Page.10, Line:14-20: Upon successful verification of the participant, the initiator decides whether to accept the participant into the session (226). The step of accepting the participant into the session proceeds further while the process ends if the initiator does not allow or does not grant access to the initiator to join the session. Should the initiator decide to accept the participant into the session; the initiator would generate a session group key using Group Key Generation Engine in Secure Group Manager module. Thereafter, the initiator would decrypt the participant encrypting key and encrypt the session group key using said participant encrypting key (228). Subsequently, the encrypted session group key is forwarded to the participant.).

As per Claim 20, POH GEONG in view of Backer discloses the method of claim 1, wherein the application content corresponds to content protected by digital rights management, and managing, by the operating system level process, the group session based at least in part on the received application content comprises: providing, by the operating system level process and to the other device, a network identifier for retrieving the content from a content server (Backer, Para.06, Position information and a player identification for an avatar in another instance of the game is received. A position object is generated based on the position information and player identification, the position object being unable to interact with other objects in the first instance of the game. A graphical representation of the position object is displayed in the three-dimensional rendering of the game space of the first instance of the game, the graphical representation of the position object being positioned in the three-dimensional rendering of the game space based on the received position information.); and facilitating providing, by the operating system level process and to the other device, a key for accessing the retrieved content (Backer, Para.46, Inter-player communication server 308 provides a set of communication services 340 that allow players to communicate with each other through gaming machines 300, 302 and 304. In order to facilitate such communications, inter-player communication server 308 includes user login services 342 that require the players to log into inter-player communication server 308. During login, login services 342 obtain a gamer tag (a unique identifier associated with the user) and a password from the user, as well as a console ID that uniquely identifies the gaming machine that the user is using and a network path to the gaming machine.).

As per Claim 21, POH GEONG in view of Backer discloses the method of claim 20, wherein managing, by the operating system level process, the group session based at least in part on the received application content further comprises: synchronizing, by the operating system level process, playback of the content on the device and the other device (Backer, Para.63, game state A is sent to game instance B 322 and at step 512, the properties of player B's avatar in game state B are added to game state A in both game instance A and game instance B. The properties of player B's avatar include the position of the avatar, the appearance of the avatar and the status of the avatar, which includes information such as the health or condition of the avatar, objects held by the avatar, and the experience level of the avatar in game state B of game instance B. Before adding the properties of player B's avatar, the position object for player B's avatar is removed from game instance A so that in essence player B's avatar replaces the position object for player B's avatar. After steps 510 and 512, game instance A and game instance B have been synchronized to game state A and player B's avatar has been added to game state A in place of the position object for player B's avatar.).

As per Claim 22, POH GEONG in view of Backer discloses the method of claim 1, wherein managing, by the operating system level process, the group session based at least in part on the received application content further comprises: controlling, by the operating system level process, at least one of interaction, modification, or reproduction by the other user with respect to the group session (Backer, Para.26, Each controller 104 is coupled to console 102 via a wired or wireless interface. In the illustrated implementation, the controllers are USB-compatible and are coupled to console 102 via a wireless or USB port 110. Console 102 may be equipped with any of a wide variety of user interaction mechanisms. In an example illustrated in FIG. 1, each controller 104 is equipped with two thumbsticks 132(1) and 132(2), a D-pad 134, buttons 136, User Guide button 137 and two triggers 138. By pressing and holding User Guide button 137, a user is able to power-up or power-down console 102. By pressing and releasing User Guide button 137, a user is able to cause a User Guide Heads Up Display (HUD) user interface to appear over the current graphics displayed on monitor 150. The controllers described above are merely representative, and other known gaming controllers may be substituted for, or added to, those shown in FIG. 1.).


Claim 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over POH GEONG et al., “hereinafter POH GEONG” (WO 2014084711) and in view of Backer et al., “hereinafter Backer” (U.S. Patent Application: 20080318687) and further in view of FAULKNER et al., “hereinafter FAULKNER” (U.S. Patent Application: 20200201521).

As per Claim 10, POH GEONG in view of Backer discloses the method of claim 1, 
However POH GEONG in view of Backer do not disclose storing a recording the group session; after the group session has ended, replaying the recording of the group session for the user responsive to a request therefor; receiving user input for an annotation to a portion of the recording of the group session during the replaying of the recording of the group session; and storing the annotation in association with the portion of the recording of the group session.
FAULKNER discloses storing a recording the group session; after the group session has ended, replaying the recording of the group session for the user responsive to a request therefor; receiving user input for an annotation to a portion of the recording of the group session during the replaying of the recording of the group session; and storing the annotation in association with the portion of the recording of the group session (FAULKNER, Para.93, A participant or attendee can view content of the communication session 2104 live as activity occurs, or alternatively, via a recording at a later time after the activity occurs, Para.47, he actions and features that are activated by the user during an editing/viewing session may be recorded and may be replayed by the user, Para.03, The viewing system may interact with but is not limited to video, imagery, 3D models, office applications, captured environments/objects, annotations, presentation, shared locations, notes, expressions, or other shared activity. In some embodiments, a duplicate stage canvas layer may be implemented over the active stage canvas that is viewable to the user or the interacting group and manipulated as an independent annotation, picture, or other productivity file type. The system thus allows any activity to be made available outside of the videoconference session. Additionally, the system may allow any activity to be recorded and available at a different time. )
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in POH GEONG, Backer with the teachings as in FAULKNER. The motivation for implementing an improved human-computer interface (“HCl”) is disclosed herein for interacting with representations of various environments, such as a three-dimensional (“3D”) of a real-world environment, and in some embodiments, scenarios pertaining to a videoconference session (FAULKNER, Para.3).

As per Claim 11, POH GEONG in view of Backer discloses the method of claim 10, 
However POH GEONG in view of Backer do not disclose after storing the annotation, replaying the recording of the group session to the user responsive to another request therefor, wherein the annotation is displayed in conjunction with displaying the portion of the recording.
FAULKNER discloses after storing the annotation, replaying the recording of the group session to the user responsive to another request therefor, wherein the annotation is displayed in conjunction with displaying the portion of the recording (FAULKNER, Para.93, A participant or attendee can view content of the communication session 2104 live as activity occurs, or alternatively, via a recording at a later time after the activity occurs, Para.47, he actions and features that are activated by the user during an editing/viewing session may be recorded and may be replayed by the user, Para.03, The viewing system may interact with but is not limited to video, imagery, 3D models, office applications, captured environments/objects, annotations, presentation, shared locations, notes, expressions, or other shared activity. In some embodiments, a duplicate stage canvas layer may be implemented over the active stage canvas that is viewable to the user or the interacting group and manipulated as an independent annotation, picture, or other productivity file type. The system thus allows any activity to be made available outside of the videoconference session. Additionally, the system may allow any activity to be recorded and available at a different time. ).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in POH GEONG, Backer with the teachings as in FAULKNER. The motivation for implementing an improved human-computer interface (“HCl”) is disclosed herein for interacting with representations of various environments, such as a three-dimensional (“3D”) of a real-world environment, and in some embodiments, scenarios pertaining to a videoconference session (FAULKNER, Para.3).

The applicant Argue:
Argument 1:	 
Applicant argues that the reference POH GEONG in view of Backer fails to teach or suggest “receiving, by an operating system level process executing on a device and from an application process executing on a device, a request to initiate a group session between a user associated with the device and another user” as recited in claim 1. 
	In response, Examiner would like to point out that the reference POH GEONG does teach in Page.8, Line:13-21, “The system (100) includes an Initiator (102) configured to execute a Secure Group Manager module (108) in announcing group sessions, authenticating and distributing authenticated session tokens. A Participant (104) is in communication with the Initiator (102) and the Participant (104) is configured to execute a Secure Group Handler module (112) in authenticating, receiving a group session key and joining said group, Page.10, Para.25-27, a dynamic, common laptop or PC as initiation host. As described above, the initiation host does not require any specific configuration and can be any of the participants.)”. 
	In the instant application “operating system level process” is discloses in Para.36 as “The operating system level process may identify one or more other electronic devices, such as the electronic device 104, that are associated with the received user identifiers (304). For example, the operating system level process may transmit a request to a server, such as the server 120, to obtain one or more device identifiers corresponding to the one or more received user identifiers.” And in Para.53, “After the other electronic device 104 has downloaded and installed the application, the counterpart operating system level process on the other electronic device 104 may notify the operating system level process on the electronic device 105 that the application has been installed. The operating system level process on the electronic device 105 may then seamlessly transition from providing the serialized version of the application content”. 
Moreover the reference Backer discloses in Para.33, “ROM 204 contains an operating system kernel that controls the basic operations of the console and that exposes a collection of Application Programming Interfaces that can be called by games and other applications to perform certain functions and to obtain certain data.”. 

Argument 2:	 
Applicant argues that the reference POH GEONG in view of Backer fails to teach or suggest “managing, by the operating system level process, the group session based at least in part on the received application content” as recited in claim 1. 

In response, Examiner would like to point out that the reference Backer does teach in Para.37, “MUs 140(1) and 140(2) are illustrated as being connectable to MU ports "A" 130(1) and "B" 130(2) respectively. Additional MUs (e.g., MUs 140(3)-140(4)) are illustrated as being connectable to controller 104(1), i.e., two MUs for each controller. Each MU 140 offers additional storage on which games, game parameters, and other data may be stored. In some implementations, the other data can include any of a digital game component, an executable gaming application, an instruction set for expanding a gaming application, and a media file. When inserted into console 102 or a controller, MU 140 can be accessed by memory controller 202.”
The “application content” is relatively broad. The digital game component, an executable gaming application, an instruction set for expanding a gaming application, and a media file could be interpreted as application content. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMIN ABEDIN/Primary Examiner, Art Unit 2449